Blandford, Justice.
This was a claim case, and the facts submitted show that one Armstrong obtained a judgment in the Circuit Court of the United States against I. N. Hart & Co.; that D. F. Hart was one of the company. The property here claimed was levied on and sold under an execution which issued on said judgment. It was sold and purchased by one Wilson. The execution not being fully paid off, Wilson purchased it and had the same transferred to himself, he sold, and conveyed the land to Shepherd and Parker; they conveyed the land to D. F. Hart. Mrs. M. E. Hart pur *44chased the ji. fa,, from Shepherd and Parker and had the land sold, and she purchased the same at the marshal’s sale. The land was then levied on by an execution in favor of Ansiey against I. N. Hart, and Mrs. M. E. Hart interposed a claim to the same, she deriving her title as set forth above. The jury found the issue in favor of Mrs. M. E. Hart. There was no motion for a new trial made in the case.
Exceptions were taken at the trial to the rulings of the court.
1. The first exception is that the court erred in admitting the marshal’s deed to the land to Mrs. M. E. Hart, because the deed was signed by Marshal Longstreet, by another as his deputy.
We can see nothing in this ground: there does not appear to be any valid objection to this evidence.
2. The second ground is that the court erred in allowing claimant to put in evidence a proceeding between Wiggins and herself to have the execution which she had purchased entered satisfied, and the judgment thereon.
We think that the court erred in this, because the evidence was irrelevant and immaterial to the issue on trial, but this did neither party any good or harm, so we think it was an immaterial error, which will not work a reversal of the case.
3. There are various exceptions to charges of the court, and to the whole charge, which we think are wholly without foundation. The case appears to have been tried with great care and caution upon the part of the court, and ail the issues were fairly submitted to the jury, and they were fairly and fully instructed as to the law bearing thereon.
Judgment affirmed.